 Case: 3:19-cr-00137-WHR Doc #: 282 Filed: 04/27/20 Page: 1 of 2 PAGEID #: 1232




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION



UNITED STATES OF AMERICA,
                                                 :
                      Plaintiff,
                                                 :   Case No.    3:19cr137(3)
               vs.
                                                 :   JUDGE WALTER H. RICE
DESHAWN M. HARRIS,
                                                 :
                      Defendant.


       DECISION AND ENTRY OVERRULING DEFENDANT’S SECOND
       MOTION TO BE RELEASED ON BOND (DOC. #280); RIGHT OF APPEAL
       EXPLAINED



       Pursuant to the discussion and the reasoning set forth by this Court upon the record,

during an April 21, 2020, telephone conference call between Court and counsel, this Court

OVERRULES the Defendant’s Second Motion to be Released from Bond (Doc. #280),

concluding that there exists no condition or combination of conditions such as to guarantee the

appearance of the Defendant when required and/or the safety of any other person and the

community.

       In ruling as aforesaid, the Court sets forth the following, non-exclusive, observations:

       1.      Defendant was on bond, having entered a plea of guilty and awaiting sentencing

in Case No. 3:18cr150, involving the distribution of methamphetamine, when a duly impaneled

grand jury found probable cause to believe that he committed the offense(s) for which he is

presently under Indictment.



                                                1
  Case: 3:19-cr-00137-WHR Doc #: 282 Filed: 04/27/20 Page: 2 of 2 PAGEID #: 1233




       2.      His performance on bond was poor, given the multiple Petitions filed by the

Pretrial Services Office, directing him to show cause why his bond should not be revoked.

       3.      Moreover, while his address at the time of the initial Pretrial Services Report in

Case No. 3:18cr150, indicated that he would be residing in a home on Princeton Drive in

Dayton, Ohio, in reality, he was spending most of his time, in the State of Arizona, this without

either the permission or knowledge of the Pretrial Services Officer.

       Defendant, to whom a copy of this Entry is sent, is advised that he has fourteen days from

the filing of this Decision and Entry to appeal this Court’s decision rendered herein to a higher

court. He is entitled to the services of an attorney to aid him in such an appeal. Should he wish to

appeal and desires an attorney to represent him, the Court will appoint an attorney for him, at no

cost, to assist him in such an appeal.


                                              ________________________________________
       April 27, 2020                         WALTER H. RICE
                                              UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of record
Marie Sebatware, US Pretrial Services Officer
DeShawn Harris, c/o Butler County Jail, 442 S. 2nd Street, Hamilton, OH 45011




                                                 2
